Citation Nr: 1453548	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954.  The Veteran died on August [redacted], 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A hearing was held on August 11, 2008, in Pittsburgh, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in June 2010.  That development was completed, and the case was returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To obtain a supplemental VA medical opinion.

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2014). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2014); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

A service-connected disability may be a contributory cause of death if it results in debilitating effects and general impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  A service-connected disability may be a contributory cause of death if it affected a vital organ and was of itself of a progressive or debilitating nature and was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4) .

In the present case, at the time of the Veteran's death, service connection was in effect for bilateral varicose veins and thrombophlebitis of the bilateral lower extremities.  The Veteran's death certificate lists cardiopulmonary arrest, congestive heart failure, and respiratory failure as the causes of death.  An autopsy was not performed.  See the August 2006 death certificate.

Pursuant to the Board's June 2010 remand directives, a VA medical opinion was provided regarding the issue of entitlement to service connection for the cause of the Veteran's death.  The entirety of the substantive portion of the August 2014 VA medical opinion follows:

I have reviewed the conflicting medical evidence and am providing the following opinion:  Bilateral varicose veins and thrombophlebitis of the lower extremities were not principal or contributory causes of death.  There is no evidence that these conditions lead to the immediate causes of death (cardiopulmonary arrest, CHF, and respiratory failure).  This statement applies to this case as well as in general (bilateral varicose veins and thrombophlebitis of the lower extremities do not cause cardiopulmonary arrest, CHF, and respiratory failure). . . . 

I have reviewed the conflicting medical evidence and am providing the following opinion:  It was less likely as not that the cardiopulmonary arrest, congestive heart failure and respiratory failure were related to his military service.  There is no documentation of these conditions in his STR's, therefore he most likely developed these conditions later in life.

His death was not causally or etiologically related to his military service because the cause of death was cardiopulmonary arrest, congestive heart failure and respiratory failure which he did not develop until after his military service.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons specified below, the Board finds the VA medical opinion provided to be inadequate.

As an initial matter, although the August 2014 report states that the reviewer reviewed the Veteran's claims file and "the conflicting medical evidence," there is nothing in the opinion or rationale itself to indicate that the examiner actually considered the favorable evidence of record.  As noted in the June 2010 Remand, the Veteran's private physician, Dr. M.L.C., stated that the Veteran exhibited difficulties from lower extremity edema and skin ulcerations due to service-connected varicose veins, diabetes, and congestive heart failure.  He also stated that the Veteran's service-related varicose veins would certainly have contributed to his terminal condition, with decreased vascular reserve and increased likelihood of infection leading to less capacity to respond to hemodynamic compromise.  The August 2014 report does not address this evidence. 

Additionally, the probative value of the August 2014 VA medical opinion suffers from a lack of rationale.  The reviewer essentially stated that the service connected conditions were not a principal or contributory cause of death because these conditions do not cause the causes of death specified on the death certificate.  Such a conclusory statement, without further explanation for the medical opinion stated, does not allow for informed adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Further, there was absolutely no explanation given for the conclusion that the service connected disabilities were not a contributory cause of death; hastening the Veteran's death or rendering the Veteran materially less able to resist the effects of his primary cause(s) of death.

On remand, a supplemental VA medical opinion must be sought. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an appropriate VA medical examiner, who has not yet provided a medical opinion with regard to the issue on appeal, for a supplemental medical opinion regarding the issue of entitlement to service connection for the Veteran's cause of death.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records and post-service treatment records, and to comment as to whether it is at least as likely as not that one of the Veteran's service-connected disabilities (bilateral varicose veins and thrombophlebitis of the lower extremities) was a principal or contributory cause of his death.  In so answering, the examiner is asked to address the following:

a)  Whether it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral varicose veins and/or thrombophlebitis of the lower extremities, singly or jointly with some other condition, was the immediate or underlying cause of death.

The examiner is specifically asked to comment on the appellant's contention that the Veteran likely suffered from a blood clot/pulmonary embolism leading to his death.

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral varicose veins and/or thrombophlebitis of the lower extremities caused or aggravated the condition(s) leading to his death.

c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral varicose veins and/or thrombophlebitis of the lower extremities resulted in debilitating effects and general impairment of health to the extent that the Veteran was rendered materially less capable of resisting the effects of other disease or injury primarily causing death; or if the service connected disabilities had a material influence in accelerating death.

* The examiner is asked to comment on a May 2007 opinion provided by Dr. M.L.C., the Veteran's private physician, stating that the Veteran's service-related varicose veins would certainly have contributed to his terminal condition, with decreased vascular reserve and increased likelihood of infection leading to less capacity to respond to hemodynamic compromise.

d)  Whether it is at least as likely as not (50 percent or greater probability) that the immediate causes of the Veteran's death (listed on the death certificate as cardiopulmonary arrest, congestive heart failure, and respiratory failure) were related to his military service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for the Veteran's cause of death in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



